Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 21



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO. 21-CV-60313

 CINDY NARAINE,

         Plaintiff,
 v.

 CITY OF HOLLYWOOD,

         Defendant.                                   /

                                                   COMPLAINT

         Plaintiff, CINDY NARAINE (“NARAINE”), by and through her undersigned attorney, sues

 Defendant, CITY OF HOLLYWOOD (“HOLLYWOOD”) and states as follows:

                                                INTRODUCTION

         1.       This is an action for damages, and equitable relief by Plaintiff, NARAINE, against

 HOLLYWOOD under Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act

 of 1991 (“Title VII”), the Florida Civil Rights Act of 1992 (“FCRA”) for race discrimination, national

 origin discrimination, sex discrimination, and retaliation and 42 U.S.C. §1983 for race discrimination,

 national origin discrimination and retaliation.

                                        JURISDICTION AND VENUE

         2.       This Court has jurisdiction of the action pursuant to 28 U.S.C. §1331, Title VII and 42

 U.S.C. §1983. The Court’s supplemental jurisdiction is invoked for the Plaintiff’s state law claims

 pursuant to 28 U.S.C. §1367.

         3.       Venue properly lies in this judicial district pursuant to 28 U.S.C. §1391(b), in that the

 Defendant is a municipality within this judicial district, and a substantial part of the events

 constituting the discrimination have taken place within this judicial district.

                             PARTIES AND EXHAUSTION OF REMEDIES

         4.       NARAINE is a Black Non-Hispanic female, sui juris, and, at all times material to this


 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 21



 action, was a resident of Broward County, Florida.

         5.       Defendant, HOLLYWOOD, is a public municipality organized and existing under and

 by virtue of the laws of the State of Florida and located in Broward County, Florida.

         6.       NARAINE has complied with all conditions precedent to jurisdiction under Title VII

 and the FCRA in that NARAINE filed her Charge of Discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)

 within 300 days of the unfair employment practices alleged in this Complaint; NARAINE has filed

 this suit within ninety (90) days of receiving a Right to Sue notice from the EEOC; 180 days have

 elapsed since the Charge of Discrimination was filed with both the EEOC and the FCHR, and FCHR

 has not issued a determination in that time period; and NARAINE is filing this Complaint within the

 FCRA’s four (4) year statute of limitations for the alleged discriminatory acts. Thus, all administrative

 prerequisites have been satisfied and this suit is timely filed. True copies of Plaintiff’s Charge of

 Discrimination and Notice of Right to Sue are attached as Exhibits 1 and 2, respectively.

                                         GENERAL ALLEGATIONS

         7.       NARAINE was hired by HOLLYWOOD as an Administrative Assistant II on July 31,

 2015, which is a full-time Civil Service position.

         8.       NARAINE completed the required one-year probationary period of her employment

 as an Administrative Assistant II on July 30, 2016.

         9.       On January 27, 2019, NARAINE was promoted to the position of Firefighter.

         10.      Following her New Hire Training Program, NARAINE was transferred to a vacant

 Fire Prevention Officer I (“FPO I”) position within the Fire Department’s Fire Prevention Bureau.

         11.      As a Firefighter for HOLLYWOOD, NARAINE excelled. NARAINE had no

 discipline in her file, no warnings or need for employee counseling by her direct line supervisors, and

 her performance evaluations were consistently rated “very good.”


                                                           2
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 21



         12.      NARAINE’s one-year probationary period of employment as a Firefighter was set to

 expire on January 26, 2020.

         13.      One week before her probationary period as a Firefighter was set to expire, NARAINE

 received an email from Fire Marshal Chief Chris Del Campo stating that she had satisfied the

 probationary testing and performance requirements and should be moving forward.

         14.      On January 16, 2020, however, mere days before her one-year probationary period as

 Firefighter was set to expire, NARAINE was forced to resign in lieu of termination.

         15.      On January 16, 2020, NARAINE met with Fire Marshal Chief Chris Del Campo

 (White) and Deputy Chiefs Analdys Garcia (light-skinned Hispanic) and Mark Miller (White).

 Deputy Fire Chief Garcia led the meeting and advised NARAINE that, under the direction of Fire

 Chief Rudolfo Jurado (light-skinned Hispanic), her probation was being terminated effective

 immediately and that it did not serve in the city’s best interest to continue her employment.

         16.      NARAINE asked for an explanation for her termination and Deputy Chief Garcia

 stated that she was being terminated without reason due to her probationary status and that Chief

 Jurado felt that she was “not a good fit for the agency.”

         17.      During the meeting, Deputy Chief Garcia informed NARAINE that, if she did not

 resign immediately, she would be terminated on the spot and, as a result of this termination, she would

 never be able to obtain employment as a sworn firefighter or EMS Provider in the State of Florida.

         18.      NARAINE was blindsided by the notice of her termination and was denied the right

 to contact her union representative or take time to consider her options before involuntarily signing a

 letter of resignation.

         19.      HOLLYWOOD’s Civil Service Code Article IV, Rule 6, Section 3 states, in pertinent

 part: “Any employee promoted and later rejected within the prescribed probationary period, shall

 have the right to resume the position from which said employee was promoted if said position shall


                                                           3
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 21



 be unfilled. If said position shall be filled, said employee shall have the right to revert to the

 classification from which such employee was promoted.”

         20.      NARAINE’s termination violated the HOLLYWOOD’s Civil Service Code because

 she was not offered the option of resuming her previously held position or classification.

         21.      Following her constructive termination, NARAINE retained an attorney who sent a

 letter to HOLLYWOOD alleging that NARAINE’s termination was discriminatory based on her age,

 sex, and race.

         22.      Thereafter, NARAINE applied for an open Fire Prevention Officer I (“FPO I”)

 position with HOLLYWOOD.

         23.      In April 2020, NARAINE filed her Charge of Discrimination with the FCHR, which

 was dual filed with the EEOC.

         24.      In June 2020, HOLLYWOOD conducted interviews for the vacant FPO I position.

 The interviewing panel consisted of Fire Marshal Chief Del Campo, Chris Clinton, and Josh Kittinger

 – all white males.

         25.      NARAINE was neither interviewed nor offered the position.

         26.      NARAINE received correspondence from Mr. Kittinger indicating that she was not

 the best applicant. NARAINE was never told she was not eligible for the position.

         27.      The position was offered instead to Jesse Lapin (White Non-Hispanic male), who is

 less qualified than NARAINE and had a significant disciplinary history. Lapin ultimately failed the

 background check and was not employed by HOLLYWOOD.

         28.      Thereafter, HOLLYWOOD conducted a second round of interviews to fill the

 position. Once again NARAINE was neither interviewed nor offered the position. Instead, this time

 the position was offered to John Duchrow, a white Non-Hispanic male. Duchrow was also less




                                                           4
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 21



 qualified than NARAINE, he had been forced to resign from his previous employer,COI had a history

 of disciplinary actions, and did not possess Broward County licenses to work as an Inspector.

         29.      In its Position Statement filed in response to NARAINE’s Charge of Discrimination,

 HOLLYWOOD claimed for the first time a new reason for NARAINE’S termination, namely that

 NARAINE had been terminated for violating five (5) Fire Department rules and regulations.

         30.      HOLLYWOOD’s stated reasons for NARAINE’s termination are pretextual.

         31.      The alleged violations HOLLYWOOD stated in its position statement all center

 around a claim that NARAINE requested a schedule change outside the chain of command to

 accommodate school drop off for her two children. In fact, NARAINE’s husband, also an employee

 of HOLLYWOOD, not NARAINE, had requested the change in his schedule to accommodate school

 drop off for their two children. At no time did NARAINE request a schedule change either within or

 outside the chain of command.

         32.      Chief Jurado, who orchestrated NARAINE’s constructive termination, falsely

 assumed based on gender stereotyping that NARAINE was either requesting the scheduling change

 or that she would ultimately be requesting the scheduling change in the event and to the extent her

 husband’s request was denied.

         33.      Chief Jurado’s sexist and misogynistic attitude and treatment of NARAINE was not

 isolated, as he has a history of violence against women and, additionally, another Fire Inspector also

 complained about discriminatory treatment based on sex from Chief Jurado after she returned from

 maternity leave.

         34.      Since NARAINE’s employment and constructive termination, Chief Jurado was

 forced to resign.

         35.      NARAINE has satisfied all conditions precedent to filing this action or those

 conditions have been waived or otherwise excused.


                                                           5
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 21



          36.     NARAINE has retained the undersigned counsel to represent her in this action and has

 agreed to pay a reasonable fee for the firm’s services.

                                           COUNT I
                             RACE DISCRIMINATION UNDER THE FCRA

          37.     This is an action for discrimination based upon race under the FCRA.

          38.     Plaintiff reasserts the general allegations as set forth above in paragraphs 1-36 and

 incorporates the same herein by this reference.

          39.     Plaintiff belongs to a protected class under the FCRA in that she is a Black woman.

          40.     Defendant, and its managers and agents, violated the FCRA by discriminating against

 Plaintiff based upon her race, by subjecting her to unfavorable and disparate treatment when

 compared to non-Black employees and by constructively discharging her.

          41.     Defendant’s reason for Plaintiff’s termination is a pretext to conceal the unlawful

 nature of its conduct.

          42.     Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

 and all race discrimination engaged in by Defendant’s managers and supervisors.

          43.     Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

 rights under the FCRA.

          44.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

 damages, including loss of wages; benefits and other compensation; harm to her personal and business

 reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

 other pecuniary and non-pecuniary losses.

          WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

 Order:

          a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of the

                   FCRA and ordering Defendant to institute policies, practices, training and programs

                                                           6
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 21



                   that provide protection from discrimination against employees and that eradicate the

                   effects of its past and present unlawful practices;

         b.        Enjoining and restraining Defendant from engaging in acts of discrimination;

         c.        Awarding Plaintiff back pay and the value of her lost employment benefits;

         d.        Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                   of reinstatement;

         e.        Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                   embarrassment, and loss of reputation;

         f.        Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;

         g.        Awarding Plaintiff pre- and post-judgment interest; and

         h.        Awarding any and all further relief as this Court may deem just and appropriate.

                                      COUNT II
                   NATIONAL ORIGIN DISCRIMINATION UNDER THE FCRA

         45.      This is an action for discrimination based upon national origin under the FCRA.

         46.      Plaintiff reasserts the general allegations as set forth above in paragraphs 1-36 and

 incorporates the same herein by this reference.

         47.      Plaintiff belongs to a protected class under the FCRA in that she is a Non-Hispanic

 woman.

         48.      Defendant, and its managers and agents, violated the FCRA by discriminating against

 Plaintiff based upon her national origin, by subjecting her to unfavorable and disparate treatment

 when compared to non-Hispanic employees and by constructively discharging her.

         49.      Defendant’s reason for Plaintiff’s termination is a pretext to conceal the unlawful

 nature of its conduct.

         50.      Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

 and all national origin discrimination engaged in by Defendant’s managers and supervisors.

                                                           7
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 8 of 21



          51.     Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

 rights under the FCRA.

          52.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

 damages, including loss of wages; benefits and other compensation; harm to her personal and business

 reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

 other pecuniary and non-pecuniary losses.

          WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

 Order:

          a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of the

                   FCRA and ordering Defendant to institute policies, practices, training and programs

                   that provide protection from discrimination against employees and that eradicate the

                   effects of its past and present unlawful practices;

          b.       Enjoining and restraining Defendant from engaging in acts of discrimination;

          c.       Awarding Plaintiff back pay and the value of her lost employment benefits;

          d.       Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                   of reinstatement;

          e.       Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                   embarrassment, and loss of reputation;

          f.       Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;



          g.       Awarding Plaintiff pre- and post-judgment interest; and

          h.       Awarding any and all further relief as this Court may deem just and appropriate.

                                           COUNT III
                              SEX DISCRIMINATION UNDER THE FCRA

          53.     This is an action for discrimination based upon sex under the FCRA.

                                                           8
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 9 of 21



          54.     Plaintiff reasserts the general allegations as set forth above in paragraphs 1-36 and

 incorporates the same herein by this reference.

          55.     Plaintiff belongs to a protected category under the FCRA in that she is a woman.

          56.     Defendant, and its managers and agents, violated the FCRA by discriminating against

 Plaintiff based upon her sex by subjecting her to unfavorable and disparate treatment when compared

 to male employees and constructively discharging her.

          57.     Defendant’s reason for Plaintiff’s termination is a pretext to conceal the unlawful

 nature of its conduct.

          58.     Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

 and all sex discrimination engaged in by Defendant’s managers and supervisors.

          59.     Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

 rights under the FCRA.

          60.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

 damages, including loss of wages; benefits and other compensation; harm to her personal and business

 reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

 other pecuniary and non-pecuniary losses.

          WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

 Order:

          a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of the

                   FCRA and ordering Defendant to institute policies, practices, training and programs

                   that provide protection from discrimination against employees and that eradicate the

                   effects of its past and present unlawful practices;

          b.       Enjoining and restraining Defendant from engaging in acts of discrimination;

          c.       Awarding Plaintiff back pay and the value of her lost employment benefits;


                                                           9
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 10 of 21



          d.        Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

          e.        Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                    embarrassment, and loss of reputation;

          f.        Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;

          g.        Awarding Plaintiff pre- and post-judgment interest; and

          h.        Awarding any and all further relief as this Court may deem just and appropriate.

                                           COUNT IV
                              RACE DISCRIMINATION UNDER TITLE VII

          61.      This is an action for discrimination based upon race under Title VII.

          62.      Plaintiff reasserts the general allegations as set forth above in paragraphs 1-36 and

  incorporates the same herein by this reference.

          63.      Defendant, and its managers and agents, violated Title VII by discriminating against

  Plaintiff based upon her race by subjecting her to unfavorable and disparate treatment when compared

  to non-Black employees and constructively discharging her.

          64.      Defendant’s reason for Plaintiff’s termination is a pretext to conceal the unlawful

  nature of its conduct.

          65.      Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

  and all race discrimination engaged in by Defendant’s managers and supervisors.

          66.      Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

  rights under Title VII.

          67.      As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

  damages, including loss of wages; benefits and other compensation; harm to her personal and business

  reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

  other pecuniary and non-pecuniary losses.

                                                           10
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 11 of 21



           WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

  Order:

           a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of Title

                    VII and ordering Defendant to institute policies, practices, training and programs that

                    provide protection from discrimination against employees and that eradicate the

                    effects of its past and present unlawful practices;

           b.       Enjoining and restraining Defendant from engaging in acts of discrimination;

           c.       Awarding Plaintiff back pay and the value of her lost employment benefits;

           d.       Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

           e.       Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                    embarrassment, and loss of reputation;

           f.       Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;

           g.       Awarding Plaintiff pre- and post-judgment interest; and

           h.       Awarding any and all further relief as this Court may deem just and appropriate.

                                       COUNT V
                    NATIONAL ORIGIN DISCRIMINATION UNDER TITLE VII

           68.     This is an action for discrimination based upon national origin under Title VII.

           69.     Plaintiff reasserts the general allegations as set forth above in paragraphs 1-36 and

  incorporates the same herein by this reference.

           70.     Defendant, and its managers and agents, violated Title VII by discriminating against

  Plaintiff based upon her national origin by subjecting her to unfavorable and disparate treatment when

  compared to non-Hispanic employees and constructively discharging her.

           71.     Defendant’s reason for Plaintiff’s termination is a pretext to conceal the unlawful

  nature of its conduct.

                                                           11
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 12 of 21



           72.     Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

  and all race discrimination engaged in by Defendant’s managers and supervisors.

           73.     Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

  rights under Title VII.

           74.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

  damages, including loss of wages; benefits and other compensation; harm to her personal and business

  reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

  other pecuniary and non-pecuniary losses.

           WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

  Order:

           a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of Title

                    VII and ordering Defendant to institute policies, practices, training and programs that

                    provide protection from discrimination against employees and that eradicate the

                    effects of its past and present unlawful practices;

           b.       Enjoining and restraining Defendant from engaging in acts of discrimination;

           c.       Awarding Plaintiff back pay and the value of her lost employment benefits;

           d.       Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

           e.       Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                    embarrassment, and loss of reputation;

           f.       Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;

           g.       Awarding Plaintiff pre- and post-judgment interest; and

           h.       Awarding any and all further relief as this Court may deem just and appropriate.




                                                           12
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 13 of 21



                                             COUNT VI
                                SEX DISCRIMINATION UNDER TITLE VII

           75.     This is an action for discrimination based upon sex under Title VII.

           76.     Plaintiff reasserts the general allegations as set forth above in paragraphs 1-36 and

  incorporates the same herein by this reference.

           77.     Plaintiff belongs to a protected category under Title VII in that she is a woman.

           78.     Defendant, and its managers and agents, violated Title VII by discriminating against

  Plaintiff based upon her sex by subjecting her to unfavorable and disparate treatment when compared

  to male employees and constructively discharging her.

           79.     Defendant’s stated reason for Plaintiff’s termination is a pretext to conceal the

  unlawful nature of its conduct.

           80.     Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

  and all sex discrimination engaged in by Defendant’s managers and supervisors.

           81.     Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

  rights under Title VII.

           82.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

  damages, including loss of wages; benefits and other compensation; harm to her personal and business

  reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

  other pecuniary and non-pecuniary losses.

           WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

  Order:

           a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of Title

                    VII and ordering Defendant to institute policies, practices, training and programs that

                    provide protection from discrimination against employees and that eradicate the

                    effects of its past and present unlawful practices;

                                                           13
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 14 of 21



          b.        Enjoining and restraining Defendant from engaging in acts of discrimination;

          c.        Awarding Plaintiff back pay and the value of her lost employment benefits;

          d.        Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

          e.        Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                    embarrassment, and loss of reputation;

          f.        Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;

          g.        Awarding Plaintiff pre- and post-judgment interest; and

          h.        Awarding any and all further relief as this Court may deem just and appropriate.

                                              COUNT VII
                                     RETALIATION UNDER THE FCRA

          83.      This is an action for retaliation under the FCRA.

          84.      Plaintiff re-alleges and incorporates by reference as if fully set forth herein the

  allegations in Paragraphs 1-36 above.

          85.      Defendant violated the FCRA when it failed to consider Plaintiff for reemployment

  for having complained about the discriminatory treatment to which she was subjected.

          86.      Defendant’s reason for not considering Plaintiff for open positions with

  HOLLYWOOD is a pretext to conceal the unlawful nature of its conduct.

          87.      Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

  and all retaliatory acts engaged in by Defendant’s managers and supervisors.

          88.      Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

  rights under the FCRA.

          89.      But for reporting the unlawful racial and sex discrimination to which she was

  subjected, Plaintiff would have been considered for re-hire by Defendant.



                                                           14
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 15 of 21



           90.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

  damages, including loss of wages; benefits and other compensation; harm to her personal and business

  reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

  other pecuniary and non-pecuniary losses.

           WHEREFORE, Plaintiff, CINDY NARAINE prays that this Honorable Court will enter an

  Order:

           a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of the

                    FCRA and ordering Defendant to institute policies, practices, training and programs

                    that provide protection from discrimination against employees and that eradicate the

                    effects of its past and present unlawful practices;

           b.       Enjoining and restraining Defendant from engaging in acts of retaliation;

           c.       Awarding Plaintiff back pay and the value of her lost employment benefits;

           d.       Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

           e.       Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                    embarrassment, and loss of reputation;

           f.       Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;



           g.       Awarding Plaintiff pre- and post-judgment interest; and

           h.       Awarding any and all further relief as this Court may deem just and appropriate.

                                             COUNT VIII
                                     RETALIATION UNDER TITLE VII

           91.     This is an action for retaliation under Title VII.

           92.     Plaintiff re-alleges and incorporates by reference as if fully set forth herein the

  allegations in Paragraphs 1-36 above.

                                                           15
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 16 of 21



           93.     Defendant violated Title VII when it failed to consider Plaintiff for reemployment for

  having complained about the discriminatory treatment to which she was subjected.

           94.     Defendant’s reason for not considering Plaintiff for open positions with

  HOLLYWOOD is a pretext to conceal the unlawful nature of its conduct.

           95.     Defendant is vicariously liable for all material adverse actions suffered by Plaintiff

  and all retaliation engaged in by Defendant’s managers and supervisors.

           96.     Defendant acted intentionally and with malice and reckless disregard for Plaintiff’s

  rights under Title VII.

           97.     But for reporting the unlawful race and sex discrimination to which she was subjected,

  Plaintiff would have been considered for re-hire.

           98.     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

  damages, including loss of wages; benefits and other compensation; harm to her personal and business

  reputations; emotional distress, including, but not limited to, humiliation and embarrassment; and

  other pecuniary and non-pecuniary losses.

           WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Honorable Court will enter an

  Order:

           a.       Declaring that Defendant violated Plaintiff’s rights as protected by the laws of Title

                    VII and ordering Defendant to institute policies, practices, training and programs that

                    provide protection from discrimination against employees and that eradicate the

                    effects of its past and present unlawful practices;

           b.       Enjoining and restraining Defendant from engaging in acts of retaliation;

           c.       Awarding Plaintiff back pay and the value of her lost employment benefits;

           d.       Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;


                                                           16
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 17 of 21



          e.        Awarding Plaintiff compensatory damages for her emotional distress, humiliation,

                    embarrassment, and loss of reputation;

          f.        Awarding Plaintiff her reasonable attorney’s fees and costs incurred in this action;

          g.        Awarding Plaintiff pre- and post-judgment interest; and

          h.        Awarding any and all further relief as this Court may deem just and appropriate.


                                           COUNT IX
                             SEX DISCRIMINATION UNDER SECTION 1983

          99.      This is a claim for sex discrimination under the Fourteenth Amendment to the

  Constitution of the United States and the Civil Rights Act of 1871, 42 U.S.C. § 1983.

          100.     Plaintiff re-alleges and incorporates by reference as if fully set forth herein the

  allegations in Paragraphs 1-36 above.

          101.     Defendant, as a political subdivision of the State of Florida, has taken action under

  color of law to deprive Plaintiff of her rights under the Equal Protection Clause of the United States

  Constitution and federal statutory law against discrimination on the basis of sex.

          102.     Defendant’s failure to enforce its own equal opportunity policies and its willingness

  to turn a blind eye and deaf ear to complaints of sex discrimination in the workplace resulted in a

  pattern, practice, policy and custom of allowing, tolerating and indeed, encouraging sex

  discrimination in the workplace.

          103.     Upon information and belief, HOLLYWOOD, under the leadership of Chief Rudolfo

  Jurado as the ultimate policy and decision maker, has engaged in a pattern, practice, policy and custom

  of allowing, tolerating, and encouraging sex discrimination in the workplace, not the result of mere

  negligence, but instead reflecting a reckless disregard for, or knowing violation of the statutory and

  constitutional rights of female employees.

          104.     Plaintiff has been harmed as the result of Defendant’s violations of 42 U.S.C. § 1983.


                                                           17
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 18 of 21



          WHEREFORE, Plaintiff CINDY NARAINE, prays that this Court will order Defendant to

  remedy discriminatory treatment of Plaintiff by:

          a.        Paying appropriate back pay;

          b.        Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

          c.        Paying for lost benefits including medical insurance, pension and retirement plan;

          d.        Paying prejudgment interest;

          e.        Providing any other relief that is appropriate.

          f.        Enter an order against Defendant for compensatory damages;

          g.        Enter an order against Defendant for punitive damages; and

          h.        Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to 42

                    U.S.C.A. 42 U.S.C. § 1988(b).

                                      COUNT X
               RACE/NATIONAL ORIGIN DISCRIMINATION UNDER SECTION 1983

          105.     This is a claim for race and national origin discrimination under the Fourteenth

  Amendment to the Constitution of the United States and the Civil Rights Act of 1871, 42 U.S.C. §

  1983.

          106.     Plaintiff re-alleges and incorporates by reference as if fully set forth herein the

  allegations in Paragraphs 1-36 above.

          107.     Defendant, as a political subdivision of the State of Florida, has taken action under

  color of law to deprive Plaintiff of her rights under the Equal Protection Clause of the United States

  Constitution and federal statutory law against discrimination on the basis of race and national origin.

          108.     Defendant’s failure to enforce its own equal opportunity policies and its willingness

  to turn a blind eye and deaf ear to complaints of race and national origin discrimination in the



                                                           18
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 19 of 21



  workplace resulted in a pattern, practice, policy and custom of allowing, tolerating and indeed,

  encouraging race and national origin discrimination in the workplace.

          109.     Upon information and belief, HOLLYWOOD, under the leadership of Chief Rudolfo

  Jurado as the ultimate policy and decision maker, has engaged in a pattern, practice, policy and custom

  of allowing, tolerating, and encouraging race and national origin discrimination in the workplace, not

  the result of mere negligence, but instead reflecting a reckless disregard for, or knowing violation of

  the statutory and constitutional rights of Black and non-Hispanic employees.

          110.     Plaintiff has been harmed as the result of Defendant’s violations of 42 U.S.C. § 1983.

          WHEREFORE, Plaintiff CINDY NARAINE, prays that this Court will order Defendant to

  remedy the discriminatory treatment of Plaintiff by:

          a.        Paying appropriate back pay;

          b.        Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

          c.        Paying for lost benefits including medical insurance, pension and retirement plan;

          d.        Paying prejudgment interest;

          e.        Providing any other relief that is appropriate.

          f.        Enter an order against Defendant for compensatory damages;

          g.        Enter an order against Defendant for punitive damages; and

          h.        Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to 42

                    U.S.C.A. 42 U.S.C. § 1988(b).

                                            COUNT XI
                                  RETALIATION UNDER SECTION 1983

          111.     This is a claim for retaliation under the Fourteenth Amendment to the Constitution of

  the United States and the Civil Rights Act of 1871, 42 U.S.C. § 1983.



                                                           19
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 20 of 21



            112.   Plaintiff re-alleges and incorporates by reference as if fully set forth herein the

  allegations in Paragraphs 1-36 above.

            113.   Defendant, as a political subdivision of the State of Florida, has taken action under

  color of law to deprive Plaintiff of her rights under the Equal Protection Clause of the United States

  Constitution and federal statutory law against discrimination on the basis of sex, race and national

  origin.

            114.   Defendant violated Section 1983 when it failed to consider Plaintiff for reemployment

  for having complained about the discriminatory treatment to which she was subjected.

            115.   Defendant’s reason for not considering Plaintiff for open positions with

  HOLLYWOOD is a pretext to conceal the unlawful nature of its conduct.

            116.   Plaintiff alleges that Defendant’s retaliation is evident by the temporal proximity of

  her discrimination complaint and the failure to reemploy her. Plaintiff also alleges that individuals

  similarly situated to her were hired or reemployed as a result of any performance issues Defendant

  may articulate as its legitimate basis for refusing to reemploy Plaintiff.

            117.   Upon information and belief, HOLLYWOOD, under the leadership of Chief Rudolfo

  Jurado as the ultimate policy and decision maker, has engaged in a pattern, practice, policy and custom

  of allowing, tolerating and encouraging retaliation, or not hiring or reemploying individuals who have

  raised complaints of discrimination or other illegal practices. The decision not to reemploy Plaintiff

  is consistent with this practice and reflects a reckless disregard for, or knowing violation of, the

  statutory and constitutional rights of employees who complain of discrimination.

            118.   As a result of Defendant’s retaliation in violation of Section 1983, Plaintiff has been

  damaged.

            WHEREFORE, Plaintiff, CINDY NARAINE, prays that this Court will order Defendant to

  remedy retaliatory treatment of Plaintiff by:


                                                           20
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-60313-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 21 of 21



          a.        Paying appropriate back pay;

          b.        Awarding Plaintiff reinstatement with full restoration of benefits or front pay in lieu

                    of reinstatement;

          c.        Paying for lost benefits including medical insurance, pension and retirement plan;

          d.        Paying prejudgment interest;

          e.        Providing any other relief that is appropriate.

          f.        Enter an order against Defendant for compensatory damages;

          g.        Enter an order against Defendant for punitive damages; and

          h.        Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to 42

                    U.S.C.A. 42 U.S.C. § 1988(b).

                                         DEMAND FOR JURY TRIAL

          Plaintiff, CINDY NARAINE, hereby demands trial by jury on all claims triable by right of

  jury under state or federal law.

  Dated this 8th day of February 2021.

                                                      Respectfully submitted,
                                                      GALLUP AUERBACH
                                                      Counsel for Plaintiff
                                                      4000 Hollywood Boulevard
                                                      Presidential Circle-Suite 265 South
                                                      Hollywood, Florida 33021
                                                      Telephone:      (954) 894-3035
                                                      E-mail:         dgallup@gallup-law.com

                                                      By:        /s/ Dana M. Gallup_________
                                                                 DANA M. GALLUP
                                                                 Florida Bar No.: 0949329




                                                            21
  ___________________________________________________________________________________________________________
    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
